Citation Nr: 1643828	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO. 16-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the reduction in non-service-connected pension benefits, effective April 1, 2014, was proper. 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In September 2014, the Veteran was informed that VA was proposing to reduce his pension payment effective April 1, 2014, based on evidence showing that he had been in receipt of unreported earned income in the form of Social Security disability benefits payable to his dependent wife. 

2. In February 2015, the PMC reduced the Veteran's monthly pension benefits based upon an increase in his countable income, effective April 1, 2014. 


CONCLUSION OF LAW

The reduction of non-service-connected pension benefits effective April 1, 2014, was proper. 38 U.S.C.A. §§ 1503, 1521, 1522, 5112 (West 2014); 38 C.F.R. 
§§ 3.23, 3.103, 3.105, 3.500, 3.660 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

However, the issue of whether the reduction in non-service-connected pension was proper is governed by the regulatory provisions pertaining to pension reductions, which contain notification and due process requirements that fall outside the ambit of the VCAA. See 38 C.F.R. § 3.105(h), (i); see also, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

As will be discussed below, the RO complied with the procedures required under 
38 C.F.R. § 3.105(h) for reducing the non-service-connected pension by notifying the Veteran of his rights and giving him an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Propriety of the Pension Reduction 

The provisions of 38 C.F.R. § 3.105(h) allow for the reduction or discontinuance of benefits by reason of information received concerning income, net worth, dependency, or marital or other status, but only after following certain procedural guidelines are followed. The PMC must issue an administrative action proposing the reduction and setting forth all material facts and reasons for the reduction. A veteran must then be given a period of 60 days within which he may submit additional evidence or request a predetermination hearing. Then, a final administrative action may be taken to effectuate the reduction. 38 C.F.R. § 3.105(h). The effective date of the reduction shall be as specified under the provisions of 38 C.F.R. §§ 3.500-3.503. 38 C.F.R. § 3.105(i)(2)(iii). 

In a letter dated in September 2014, the Veteran was notified of the proposal to reduce his pension payments effective April 1, 2014, based on an adjustment to his countable income. The Veteran was notified that he had 60 days within which to submit additional information or evidence to show that the proposed action should not be taken, and that if he continued to accept payments at the present rate during this period, he would have to repay all or part of those benefits as well if it were determined that the proposed adjustment was proper. He was further notified of his right to a personal hearing, and that if he requested such a hearing within 30 days, the payments would continue at the then-present rate until the hearing was held. Finally, he was notified of his right to representation. The Veteran did not respond to this letter or request a hearing. He has not stated, and there is no other indication, that he did not receive it. 

In February 2015, approximately five months later, the PMC effectuated the decision to reduce the Veteran's non-service-connected pension, and the Veteran was informed that VA would proceed with the proposed action to reduce his pension benefits effective April 1, 2014, based on an adjustment to his countable income. 

All procedural due process requirements for reduction of non-service-connected pension benefits effective April 1, 2014, were satisfied. See 38 U.S.C.A. § 5112; 
38 C.F.R. §§ 3.103, 3.105(h). The Veteran was notified of the proposed pension reduction in a letter dated in September 2014. The PMC took final action to reduce the disability rating in a February 2015 administrative decision, more than 60 days from the time of notice of the proposed action. Thus, the PMC properly carried out the procedural requirements under 38 C.F.R. § 3.105(h) for reduction of the Veteran's non-service-connected pension. The Veteran does not otherwise contend that the PMC failed to follow proper procedural requirements.

Having found that the PMC afforded the Veteran all procedural due process, the remaining question is whether the reduction in the Veteran's non-service-connection was proper. After a review of all the evidence, the preponderance of the evidence demonstrates that the reduction of the Veteran's non-service-connected pension was proper. 

VA law provides that basic entitlement to pension exists if a veteran of a period or periods of war (as defined in 38 C.F.R. § 3.3(a)) meets certain net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR), and is either age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct. See 38 U.S.C.A. §§ 1521(a) and (j), 5312; 
38 C.F.R. §§ 3.3(a), 3.23(a). 

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by twelve to determine the monthly pension benefit. 38 C.F.R. § 3.273(a). When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount. 38 C.F.R. 
§ 3.273(b)(1). When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began. 
38 C.F.R. § 3.273(b)(2).

In determining annual income, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income, shall be included during the twelve-month annualization period in which received, except for listed exclusions. 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a). As relevant, unreimbursed medical expenses may be excluded from countable income upon certain circumstances. 38 C.F.R. § 3.272.

Effective December 1, 2013, the Veteran was in receipt of a monthly non-service-connected pension with aid and attendance in the amount of $1,374.00. This pension amount was calculated based on the Veteran's annual countable income of $8,528.00 and a MAPR of $25,022.00. As relevant, the Veteran's countable income included yearly income from the Social Security Administration for the Veteran's wife in the amount of $8,830.00. 

In August 2013, the Veteran requested an adjustment to his non-service-connected pension due to unreimbursed medical expenses incurred due to his health and the health of his wife. Specifically, the Veteran contended that both he and his wife needed the assistance of another person for the purposes of performing basic activities of daily living. In an April 2014 correspondence, the PMC informed the Veteran that the medical evidence did not support his contentions that his wife's medical condition necessitated the aid and attendance of another person, and therefore, her unreimbursed medical expenses could not be excluded from the Veteran's countable income. 

In the same April 2014 correspondence, however, the PMC informed the Veteran that an adjustment was made in his non-service-connected pension based on information that the Veteran's spouse had stopped receiving income from the Social Security Administration effective March 1, 2014. As a result, the Veteran's annual income was adjusted to remove his wife's Social Security disability benefits effective April 1, 2014. As a result, the PMC determined that the Veteran's own unreimbursed medical expenses exceeded his annual income, which reduced his countable income to $0. Therefore, his monthly pension benefit was increased to $2,085.00, the maximum amount available based on a MAPR of $25,022.00. 

In a May 2014 statement, the Veteran requested that his pension be increased to the maximum amount effective January 1, 2013, instead of April 1, 2014, based on unreimbursed medical expenses, the need for aid and attendance, and home care expenses needed to support himself and his wife. See also June 2014 Statement.

In September 2014, the PMC performed a periodic review of the Veteran's non-service-connected pension benefits. At that time, the PMC was informed by the Social Security Administration that the Veteran's wife was still in receipt of a monthly income of $735.90, or an annual income of $8,830.00. This income was equal to the amount of the wife's Social Security disability benefits reported to the PMC as of December 1, 2013. As a result, the PMC informed the Veteran that it proposed to reduce his monthly pension payment back to $1,374.00 in proper consideration of his wife's income. The PMC informed the Veteran that if the information regarding his wife's Social Security benefits was incorrect, he should inform the PMC to ensure that his pension payments would be based on the correct amount of income. 

In a February 2015 correspondence, the PMC effectuated the reduction in the Veteran's non-service-connected pension, returning the monthly pension amount to $1,374.00, the same amount that was effective December 1, 2013. The PMC also informed the Veteran that his monthly pension amount was increased to $1,396.00, effective December 1, 2014. This pension amount was calculated based on the Veteran's annual countable income of $8,696.00 and a MAPR of $25,448.00. As relevant, the Veteran's countable income included yearly income from the Social Security Administration for the Veteran's wife in the amount of $8,986.00. 

In March 2015, the Debt Management Center at the RO in St. Paul, Minnesota, informed the Veteran that as he had been paid a greater amount of benefits than which he was entitled between April 2014 and March 2015, an overpayment debt in the amount of $7,756.00 had been created. 

In April 2015, the Veteran filed a Notice of Disagreement with the pension reduction and requested that the monthly pension amount be returned to the maximum $2,085.00. The Veteran indicated that his pension should be increased due to the need for aid and attendance and caregiver expenses. 

In May 2015, the Veteran requested a waiver of the overpayment debt created. The Veteran indicated that the overpayment was created by clear and unmistakable error by the PMC. The Veteran indicated that both he and his wife are bedridden and require home care. He added that medical expenses and home care expenses should have been considered in determination of his income, and his pension should never have been reduced. In an accompanying Financial Status Report, the Veteran reported a monthly income of $2,940.00, and monthly expenses in the amount of $3,100.00, including $2,000.00 in medical and home care expenses. 

In a December 2015 correspondence, the PMC informed the Veteran that the medical evidence did not show that his wife needed assistance in the performance of her activities of daily living. As a result, in determining his proper monthly pension benefits, any unreimbursed medical expenses incurred by his wife could not be excluded from his countable income. The PMC requested that the Veteran submit additional medical evidence or that he identify which medical expenses were incurred on his behalf to ensure proper accounting of his countable income. To date, the Veteran has not responded to this correspondence with the requested information. 

In January 2016, the Committee on Waivers and Compromises at the Philadelphia RO issued a decision granting a waiver in the repayment of pension benefits. In its decision, the "Committee found [the Veteran] at fault for the creation of the debt, because [he] failed to report [the] increased Social Security income in a timely matter."

In several statements dated between April 2016 and July 2016, the Veteran requested that his pension be returned to the maximum amount as he was under a financial hardship. The Veteran indicated that the PMC was clearly erroneous in reducing his pension benefits, and further indicated that the reduction was illegal. 

Upon review of the evidence, the Board finds that the action taken by the PMC in February 2015 to reduce the Veteran's monthly pension benefit effective April 1, 2014, was proper. In March 2014, the PMC was informed that the Veteran's wife was no longer in receipt of Social Security disability benefits; as a result, the PMC reduced the Veteran's countable income and subsequently increased his monthly pension benefit. However, the evidence demonstrates that from April 1, 2014, forward, the Veteran's wife continued to receive Social Security disability benefits, and this income properly should have been included in the Veteran's countable income. The Veteran has not disputed the fact that his wife continues to receive Social Security disability benefits. In addition, on several occasions, the Veteran was informed that the medical evidence does not establish that his wife is in need of the aid and attendance of another person for the performance of her activities of daily living, such that any unreimbursed medical expenses attributable to her care could be excluded from the Veteran's countable income; however, the Veteran has not provided any additional medical evidence demonstrating that his wife's medical condition has worsened. 

In summary, after reviewing the entire record, the Board finds that the Veteran's award of non-service-connected pension benefits was properly reduced effective April 1, 2014, based on the receipt of Social Security disability benefits by his dependent wife. The preponderance of the evidence is against the claim and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As the reduction in the Veteran's non-service-connected pension benefits effective April 1, 2014, forward, due to receipt of Social Security disability benefits was proper, the appeal is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


